DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Request for Continued Examination filed on October 08, 2021.
 	
 	Claims 1-20 are pending.
	
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katis (U.S. PGPub No. 2011/0019662) in view of Ledoux (U.S. PGPub. No. 20130054535).

 	As to Claims 1, 8 and 15, Katis discloses an apparatus for initiating a group-based communication browser session (Client 12, Figure 3B), the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: 
 	generate, via a processor of the apparatus, a group-based communication browser session initiation request (Client 12 generates and sends a group-based communication browser session initiation request.  Step 104, Figure 3C; Paragraph 0056); 
 	load a boot data object preloaded on a client device, the boot data object being associated with a group-based communication browser session to be booted on the client device, wherein the boot data object comprises one or more predefined parameters of a booting operation stored locally on the client device, wherein the boot data object is applicable to a plurality of executable software applications (A web browser application preloaded on Client 12 is loaded in order to boot into the multi-media platform. Paragraph 0056); and 
 	download, from a group-based communication system facilitating communication between a set of validated users who are associated with a workspace of the group-based communication system, at least one asset data and application data based on a specific application of the plurality of executable software application, wherein the at least one of the asset data and the application data is configured (The executable code is downloaded onto Client 12 and rendered in the web browser for display. Step 106, Figure 3C; Paragraph 0056).
 	However, Katis fails to expressly disclose wherein the at least one of the asset data and the application data is downloaded based on metadata indicating utilization related to a specific user profile.  
 	Ledoux, in the same field of endeavor, teaches wherein the at least one of the asset data and the application data is downloaded based on metadata indicating utilization related to a specific user profile (Paragraphs 0014 and 0048-0054; Figure 5A).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined an apparatus for initiating a group-based communication browser session as taught by Katis with wherein the at least one of the asset data and the application data is downloaded based on metadata indicating utilization related to a specific user profile.  The motivation would have been to enable specific applications related to a user and a user’s device to be downloaded and installed based on metadata stored in the users profile.
 
 	As to Claims 2, 9, and 16, Katis-Ledoux teach the apparatus as previously discussed in Claim 1.  Katis further teaches wherein the boot data object comprises a static HTML payload (The client communication device 12 includes a web browser 32 configured to generate and display HTML/Web content 33 on the display 31E. Paragraph 0051).

	As to Claims 3, 10, and 17, Katis-Ledoux teach the apparatus as previously discussed in Claim 2.  Katis further teaches wherein the static HTML payload is constant for the plurality of executable (The HTML plug-in modules and other software are static modules downloaded to run the multi-media application. Paragraphs 0051 and 0056).

	As to Claims 4, 11 and 18, Katis-Ledoux teach the apparatus as previously discussed in Claim 1.  Katis further teaches wherein downloading at least one asset data and application data comprises downloading the asset data and the application data in parallel (The HTML plug-in modules and other software are downloaded as needed which includes parallel or singular downloads as known in the art. Paragraph 0056).

	As to Claims 5, 12 and 19 Katis-Ledoux teach the apparatus as previously discussed in Claim 1.  Katis further teaches wherein one or more of the asset data or application data is stored in memory on the client device (Persistent Storage. Paragraph 0015).

	As to Claims 6, 13 and 20, Katis-Ledoux teach the apparatus as previously discussed in Claim 1.  Katis further teaches generating a display associated with the group-based communication browser session while the client device is unconnected from the group-based communication system (The User Interface is available before the User is connected to the system. Paragraph 0087).

	As to Claims 7, 14, Katis-Ledoux teach the apparatus as previously discussed in Claim 1.  Katis further teaches wherein generation of the group-based communication browser session initiation request comprises generating the group-based communication browser session initiation request based at least in part on received user input (User Request. Step 104, Figure 3C; Paragraph 0056).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456